ACCEPTED
                                                                                                 06-15-00059-CV
                                                                                      SIXTH COURT OF APPEALS
                                                                                            TEXARKANA, TEXAS
                                                                                           12/31/2015 4:40:46 PM
                                                                                                DEBBIE AUTREY
                                                                                                          CLERK

                                  Cause No. 06-15-00059-CV

                          IN THE COURT OF APPEALS FOR THE      FILED IN
                                                        6th COURT OF APPEALS
                               SIXTH DISTRICT OF TEXAS    TEXARKANA, TEXAS
                                  TEXARKANA, TEXAS      12/31/2015 4:40:46 PM
                                                                         DEBBIE AUTREY
                     Frankie Marie Miller, individually and as     Personal Clerk
                        Representative of the Estate of T.J. Miller,
                                        Appellant,

                                                v.

                       Janie Mullen, as Personal Representative of the
                              Estate of John B. Mullen, M.D.,
                                          Appellee.

       Appealed from the 76th Judicial District Court of Titus County, Texas

           MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

         Appellee, Janie Mullen, as Personal Representative of the Estate of John B.

Mullen, M.D. asks this Court to extend the time to file Appellee’s Brief.

                                     A. INTRODUCTION

         Appellee respectfully moves this Court, pursuant to Rule 38.6(d) of the

Texas Rules of Appellate Procedure, to extend the deadline for Appellee to file her

Brief for thirty (30) days, based on the good cause provided below. In support of

this Motion, Appellee respectfully shows:

         1.         Appellant filed her Brief on December 2, 2015.

         2.         The deadline for Appellee to file her Brief is January 4, 2016.



498264.1/405.0129
         3.         Appellee respectfully requests a thirty (30) day extension of time to

                    file her Brief until February 3, 2016.

         4.         This is Appellee’s first request for an extension of time to file her

                    Brief.

         5.         Throughout the month of December, counsel for Appellee has been

                    preparing for an upcoming trial and traveling extensively taking and

                    defending depositions in other matters. Counsel has also faced

                    numerous unavoidable scheduling conflicts due to the holiday season.

         6.         Counsel for Appellee attempted to confer with counsel for Appellant

                    regarding the merits of this Motion, but was unable to reach counsel

                    for Appellants due to the holidays. Therefore, it is unknown whether

                    Appellant opposes the requested extension of thirty (30) days.

         7.         Appellee respectfully asserts that her request for an extension of time

                    is reasonable under the circumstances detailed above and will not

                    cause unreasonable delay. Appellee requests this extension in the

                    interests of justice and judicial economy, not for purposes of delay or

                    because of any intentional or deliberate failure by Appellee or their

                    counsel to comply with the appellate rules.




498264.1/405.0129                                2
                                          C. PRAYER

         8.         For these reasons, Appellee respectfully requests that this Court grant

                    an extension to file Appellee’s Brief until February 3, 2016.

                                              Respectfully submitted,


                                              /s/ Jennifer G. Martin
                                              RUSSELL W. SCHELL
                                              State Bar No. 17736800
                                              Email: rschell@schellcooley.com
                                              JENNIFER G. MARTIN
                                              State Bar No. 00794233
                                              Email: jmartin@schellcooley.com
                                              STEPHANI R. JOHNSON
                                              State Bar No. 00794034
                                              Email: sjohnson@schellcooley.com
                                              JENNIFER L. MURPHY
                                              State Bar No. 24027560
                                              Email: jlmurphy@schellcooley.com

                                              SCHELL COOLEY LLP
                                              15455 Dallas Parkway, Suite 550
                                              Addison, Texas 75001
                                              (214) 665-2000
                                              (214) 754-0060 FAX

                                              ATTORNEYS FOR APPELLEE
                                              JANIE MULLEN, AS PERSONAL
                                              REPRESENTATIVE OF THE ESTATE
                                              OF JOHN B. MULLEN, M.D.




498264.1/405.0129                               3
                      CERTIFICATE OF CONFERENCE

       The undersigned certifies that she attempted to confer with Charles “Chad”
Baruch (“Mr. Baruch”), counsel for Appellants, but was unable to reach Mr.
Baruch due to the holidays. Therefore, it is unknown whether Mr. Baruch opposes
the relief sought by this motion.

                                   /s/ Jennifer G. Martin
                                 JENNIFER G. MARTIN

                         CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was forwarded
electronically to all counsel of record in the manner set forth below on this 31st day
of December, 2015.

                                   /s/ Jennifer G. Martin
                                 JENNIFER G. MARTIN




498264.1/405.0129                         4